 



Exhibit 10.3
April 6, 2006
Mr. Kevin Kean
Kean Companies
210 E. Flamingo Road #101
Las Vegas, NV 89109-4707
Re: Kean Consulting Agreement for Kickapoo Traditional Tribe of Texas
Dear Kevin:
As you know, effective April 3, 2006 we formally terminated our agreement with
the Kickapoo Traditional Tribe of Texas. As such, pursuant to Section 4 of the
Consulting Agreement by and among Kevin M. Kean, Lakes Kickapoo Consulting, LLC,
a Minnesota limited liability company and Lakes Kickapoo Management, LLC, a
Minnesota limited liability company, dated June 2, 2005 (“Agreement”), the
Agreement is terminated effective April 3, 2006.
As you also know, we have advanced to you under the Agreement $300,000, all of
which remains outstanding. Pursuant to Section 5 of the Agreement, this amount
is immediately due and payable in full. Please note that you are also subject to
a non-compete provision that prohibits you from working with another company to
facilitate an agreement between said company and the Tribe to
manage/develop/refurbish the Lucky Eagle Casino, or working with the Tribe to
accomplish the same.
As always, please feel free to contact me with any questions.

         
 
       
 
  Very truly yours,    
 
  /s/ Damon E. Schramm    
 
       
 
  Damon E. Schramm    
 
  General Counsel    

c:           Timothy J. Cope

 